PER CURIAM.
In this dependency action, the circuit court ordered one of the minor children held in the Meridian Crisis Stabilization Unit until a residential treatment program was available. The Department of Children and Family Services (DCF) points out that the circuit court did not have the authority to require them to place the child in a specific facility. See State of Florida, Dept. of Health and Rehabilitative Servs. v. Brooke, 573 So.2d 368, 369 (Fla. 1st DCA 1991) (stating that courts are permitted to determine what type of placement is appropriate for a dependent child, but DCF is given the authority to determine the specific facility in which the child should be placed). Accordingly, the order of the circuit court is REVERSED.
BOOTH, KAHN, and VAN NORTWICK, JJ., concur.